In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00090-CR



          SCOTT EVERETT SHINE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Franklin County, Texas
                Trial Court No. F-9065




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                      MEMORANDUM OPINION
           Scott Everett Shine appeals from three conviction of engaging in organized criminal

activity with the underlying offense of delivery of a controlled substance. Shine has filed a single

brief in which he raises an issue common to each of his appeals. 1 He argues that the trial court

erred in limiting his cross-examination of one of the State’s law enforcement witnesses.

           We addressed this issue in detail in our opinion of this date on Shine’s appeal in cause

number 06-16-00088-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

           We affirm the trial court’s judgment.




                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:             September 22, 2016
Date Decided:               October 18, 2016

Do Not Publish




1
    Shine likewise appeals from his convictions in cause numbers 06-16-00088-CR and 06-16-00089-CR.

                                                        2